925 N.E.2d 1182 (2010)
PEOPLE State of Illinois, respondent,
v.
Dwayne BROOKS, petitioner.
No. 109438.
Supreme Court of Illinois.
March 24, 2010.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Brooks, case No. 1-08-2035 (11/05/09). The appellate court is directed to reconsider its judgment in light of People v. Smith, 236 Ill. 2d 162, 337 Ill. Dec. 700, 923 N.E.2d 259 (2010), to determine if a different result is warranted.